OongukRing Opinion.
Bermudez, C. J.
It cannot be doubted that, where it is sought to enforce a mortgage granted on two or more pieces of real estate, and in the absence of stipulation to the contrary, it is optional with the mortgagee who represents the entire claim, to have the property sold, either in block or separately, for the reason that he can subject one piece only to his claim and if he chose, release the others entirely, and that subsequent mortgages, if any have become such, exposed to that eventually.
It is likewise clear that the mortgagor has also the right to require that the real estate encumbered be divided as described in the act of mortgage and sold accoi dingly, as he has the privilege of pointing out to the sheriff which of his property shall he first seized and sold.
But the exercise of such a right by the mortgagor necessarily must be subordinate to the condition, that no injury or damage shall thereby result to other creditors. Were it not so, it would lie in the power of the mortgagor to benefit a subsequent mortgagee on one piece to the detriment of another mortgagee on other property.
That which the mortgageor himself is powerless to accomplish, neither his syndic, his executor nor his heirs can be permitted to do. They have no greater power to harm his creditors than he himself possesses.
Particularly must this be the case in the present instance, as the tutor could neither resist the orders of court nor give any consent which a mortgagee swi juris could have given, so as in the least to impair the validity and solidity of the conventional mortgage which he claims to have as the representative of the minors. 11 R. 533; 3 A. 664; 6 A. 61, 361; 9 A. 602. I, therefore, concur in the decree.
Note — The other Justices concur in this opinion.